Citation Nr: 1139130	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-38 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for claw foot.

2.  Entitlement to service connection for edema (claimed as feet and leg swelling).

3.  Entitlement to service connection for osteoarthritis of the hips.

4.  Entitlement to service connection for osteoarthritis of the knees.

5.  Entitlement to service connection for osteoarthritis of the feet.

6.  Entitlement to service connection for osteoarthritis of the neck.   

7.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1954 to March 1955.  

This matter comes before the Board of Veterans' Appeals ( Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing in April 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As the claims for service connection for osteoarthritis of the hips, back, feet and neck represent separately ratable disabilities, the Board has characterized the issues on appeal to reflect separate claims. 

The issue of entitlement to service connection for osteoarthritis of the hips, back and neck are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claw foot (pes cavus) pre-existed service and was aggravated thereby.   

2.  Competent medical evidence establishes that edema (claimed as feet and leg swelling) is proximately due to service-connected pes cavus.  

3.  Competent medical evidence establishes that arthritis of the feet is proximately due to service-connected pes cavus.  

4.  The Veteran had headaches in service, and continuity of headaches since service has been demonstrated.  


CONCLUSIONS OF LAW

1.  Claw foot was aggravated during active duty service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  

2.  Edema is proximately due to service-connected claw foot.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2010).    

3.  Arthritis of the feet is proximately due to service-connected claw foot.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2010).      

4.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).     




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In an October 2006 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claims.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had VA examinations.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Analysis of Claims

The Veteran asserts that a pre-existing foot disability was aggravated during active service.  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§  1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) . 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310  (2010). The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439   (1995). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247   (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. 
§§ 1111, 1132. 

The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b)  (2010).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1) ; Crowe v. Brown, 7 Vet. App. 238  (1994). 

The presumption of soundness attaches only where there has been an induction examination in which the later-complained of disability was not detected.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991). 

VA's General Counsel determined in VAOPGCREC 3-2003 that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The burden of proof is on the government to rebut the presumption of sound condition by showing that a disability existed prior to service, and if the government meets this requirement, by showing that the condition was not aggravated in service. Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307  (1993).

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153 ; 38 C.F.R. § 3.306 (a) (2010).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b) .  See Falzone v. Brown, 8 Vet. App. 398, 402  (1995). 

A review of the service treatment records reflects that second degree pes planus was noted on the May 1954 enlistment examination.  Because a foot condition was noted upon enlistment, the Veteran is not presumed sound with respect to his feet.  

Service treatment records show treatment and complaints of a foot condition.  The Veteran was seen in the orthopedic clinic in May 1954.  He reported pain in both feet and ankles after prolonged walking and marching.  He reported that, while wearing boots, his feet became very swollen, but when wearing low quarters, he had no discomfort at all.  It was noted that the Veteran had poliomyelitis at the age of two, which affected the right lower extremity more than the left.  It was noted that the Veteran had no pain in his feet prior to coming into the service.  A diagnosis of postpolio deformity of both feet was noted.  

A June 1954 entry noted that the Veteran had bilateral incomplete club foot with marked metatarsus varus and cavus deformities and shortened heel cords, particularly on the right.  A physician noted that this was not compatible with military service, but the Veteran desired to stay in the service.  He was given a lowered profile which did not require prolonged standing or marching. 

In November 1954, the Veteran was seen in the orthopedic clinic with continuing foot pain.  

A January 1955 orthopedic note reflects that the Veteran reported foot trouble.  The record noted that the Veteran had been in the Army approximately nine months and had had increasing trouble with his feet during that time.  It was noted that he could not do any training at the present time because of his foot trouble.  
X-rays of both feet showed marked metatarsus varus deformity of the forefoot bilaterally, more marked on the right.  Examination of both feet showed marked metatarsus with pes cavus tendency.  It was noted that this was much more marked on the right foot than on the left.  Neurological and sensation testing of the feet was equivocal.  The examiner's impression was that the Veteran displayed some of the elements of Friedrich's ataxia in regard to his feet.  He had marked deformity bilateral of both feet, much more marked on the right.  The report noted that this appeared to be on a congenital basis.  A physician recommended that the Veteran be discharged.

A report of a November 1973 VA examination noted a diagnosis of congenital club foot, right and left (pes cavus moderate to severe on the right and moderate on the left).   It was noted that both feet were moderately symptomatic.  

In December 1973, the Veteran had a VA orthopedic examination.  The Veteran reported a history of polio at age two.  It was noted that the Veteran complained of foot pain after three weeks in service.  He was examined and finally discharged from service.  The Veteran reported that his feet continued to bother him and that his feet bothered him in the middle of the arch.  Upon physical examination, it was noted that the Veteran had bilateral metatarsus adductus, congenital in origin.  The metatarsus adductus had never been corrected.  It was noted that the hindfoot was perfectly normal, and this was not a talipes equinovarus deformity, or club foot.  This was simply an untreated, uncorrected metatarsus adductus, which was a severe one.  The examining physician diagnosed bilateral metatarsus adductus, both feet, with tight heel cords and congenital deformities of the forefeet - moderate.  

The Veteran had a VA examination in August 2009.  The examiner noted that the Veteran had polio at age 2, which affected his feet.  The Veteran reported that he did not have pain in his feet prior to entering the service.  He was not wearing any special shoes.  After  three weeks in service, he developed pain in his feet and swelling.  He was unable to walk.  His boots had to be cut off.  He was allowed to return to basic, and again he developed marked pain and swelling.  It was recommended that he be discharged.  However, he wanted to stay in and was placed on no running, long walking and low quarter shoes.  He continued to have pain and swelling in his feet and received a medical discharge in 1955.  From 1955, to the present time, the Veteran was disabled due to his feet.  He was unable to do any
type of work because of his feet plus other injuries.  He had continued to have swelling in his feet.  

Upon physical examination, the examiner noted marked edema of the right foot.  The edema was of the toes, foot and into the lower half of the leg.  He had rubor of the toes of the right foot.  He had a thickened big nail.  He had mild hallux valgus on the right.  He had pes cavus.  He had a varus stance in relation to the Achilles on the right.  The examiner diagnosed pes cavus of the right foot, pes cavus of the left foot, varus stance of the right foot and edema of the left and right foot.  

The examiner stated that the foot disabilities represent sequelae of polio not congenital defect.   The examiner stated that the feet problems preexisted military service.  However, they were aggravated by military service.  The examiner noted that the question was asked as to whether he had additional disability due to disease or injury superimposed on the congenital defect.  The examiner stated that there is no congenital defect.  The examiner stated that the edema and arthritis are due to aggravation of his preexisting foot disease.  

Based upon the VA medical opinion, the Board concludes that pes cavus of the feet pre-existed service and was aggravated by service.  Accordingly, service connection for pes cavus is warranted.  

The 2009 VA medical opinion further indicates that edema and arthritis of the feet is proximately due to the aggravation of pes cavus.  Therefore, service connection is warranted for edema and arthritis of the feet secondary to pes cavus.  38 C.F.R. 
§ 3.310.  


B.  Service Connection for headaches.

At the video hearing, the Veteran testified that he began having headaches in service and has had headaches since service.  

Service treatment records do not reflect complaints or treatment of headaches.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., having headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37   (Fed. Cir. 2006).  

Although the medical records do not reflect in-service treatment for headaches, the Veteran's testimony and the lay statements submitted in support of his claim provide credible evidence that the Veteran had headaches during service.

The Board notes that post-service medical records documenting headaches are initially shown in 1973.  A September 1973 VA examination report noted that the Veteran reported "headaches regularly."  

At the hearing, the Veteran indicated that he continues to experience headaches.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id.

The Veteran's competent and credible testimony establishes that he had headaches in service and has continued to experience headache symptomatology since service.   Accordingly, given the evidence that headaches initially started in service and have continued since service, the Board concludes that service connection is warranted for headaches.   

ORDER

Service connection for claw foot is granted.

Service connection for edema is granted.

Service connection for arthritis of the feet is granted.

Service connection for headaches is granted.  


REMAND

Additional development is necessary with regard to the Veteran's claim for service connection for osteoarthritis of the  hips, back and knees.

In June 2011, a VA physician opined that, "There is no relationship for osteoarthritis of hips, knees, back and neck to his feet."   The opinion did not address whether osteoarthritis is aggravated by the Veteran's foot disabilities.   

VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121   (1991).  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  

Because the prior VA examination did not address aggravation of the claimed disabilities, a remand is necessary to obtain a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination by an appropriate physician to ascertain the etiology of  osteoarthritis of the hips, back and knees.  The claims folder should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

a.  The examiner should state whether osteoarthritis of the hips, back and knees is present.  The examiner should provide an opinion as to whether osteoarthritis of the hips, back and knees is at least as likely as not (50 percent or greater likelihood) related to the Veteran's service-connected claw foot and edema. The examiner should provide a detailed rationale for the opinion. If the examiner determines that an opinion is not possible without resort to mere speculation, the examiner should discuss why an opinion is not possible. 

b.  The examiner should state whether osteoarthritis of the hips, back and knees is aggravated by the Veteran's service-connected claw foot and edema.  The examiner should provide a detailed rationale for the opinion.  If the examiner determines that an opinion is not possible without resort to mere speculation, the examiner should discuss why an opinion is not possible.   

2.  Following the completion of the requested development, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


